
	
		I
		112th CONGRESS
		2d Session
		H. R. 6699
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Turner of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide certain assistance to North Atlantic Treaty
		  Organization allies.
	
	
		1.Short titleThis Act may be cited as the
			 Liquefied Natural Gas for NATO
			 Act.
		2.Certain trade with
			 NATO alliesThe Foreign
			 Assistance Act of 1961 is amended by inserting after section 667 (22 U.S.C.
			 2427) the following:
			
				668.Certain trade with
				NATO alliesFor purposes of
				section 3(c) of the Act of June 21, 1938, each North Atlantic Treaty
				Organization member nation shall be treated as a nation with which there is in
				effect a free trade
				agreement.
				.
		
